Title: To James Madison from George Davis, 10 September 1806
From: Davis, George
To: Madison, James



No. 3
Sir,
Gibraltar 10. September 1806.

I have the honor to inform you of my arrival at this place on the 6th. instant in thirty three days from Norfolk.  We were boarded previous to our entering the Straits by the Iris frigate and Termagant Sloop of War, and treated very politely.
Lord St. Vincent with ten sail of the line and four thousand troops has arrived in the Tagus.  His mission is not known, but it is generally supposed he will take possession of whatever naval force Portugal possesses and proceed from thence to Brazils.
The boats that visited us from the Termagant Sloop of War and a Gun Brig off Gibraltar, had each of them an impressed American; in the former Edward Swaine from near City Point on James River, the other Charles Bucknal of Norfolk, both known to the Captain and people of our vessel.  Very little doubt however exists in my mind of the speedy liberation of all our Seamen in the British service.  England now stands alone in the war; the hurry in which the Russians have made peace, while it surprises Great Britain seems also to have struck her with a due portion of the panic which the french Emperor Bonaparte has produced throughout all Europe— their hopes rest entirely on a speedy peace, and the longer it is protracted, the more dishonourable to England will be the terms.
There is no late news from any part of Barbary; it seems however that we are well for the present in all quarters of the Coast and I trust we shall continue so as these seas are filled with american vessels— twelve sail of merchantmen were lying in the Roads the day I arrived.
The Portuguese have captured five sail of Barbary cruizers, one Algerine, (the Schooner presented to the Dey by the United States) on board of whichh were forty of their own people, two Tunisians and two Tripolitans one of whom was Admiral Lisle.
Most of the Cruizers of the Emperor of Morocco are out; and during the winter have captured five Greeks with grain from the Black Sea sailing under the Russian passport.
The Emperor very recently wrote to Hamet of this place wishing to know whether the U States could not furnish him with a sufficient quantity of timber, Spars &ca. for constructing a frigate, the quality of our wood, &ca. Hamet is a respectable, and very wealthy merchant; it is his opinion that a demand of this kind will be made.
The honorable the Secretary of the Navy was kind enough to favor me with an order to the officer commanding the United States naval force on this Station, to place me at Tripoli, if no objection of importance should present itself to him.  There is no American vessel of war here nor any probability of seeing one for some time; Tripoli has no commercial intercourse with any part of Europe, consequently a vessel must be procured for the express purpose of taking me there, or I must remain until one of our Ships can accomodate me.  My expenses here are seven hundred and fifty dollars; five hundred passage money for myself, wife, secretary and servant, and two hundred and fifty Cabin supplies; and in pursuing the voyage I must calculate on its being in an increased ratio.
To proceed without delay, will, I presume, be fulfilling the expectations and orders of my Government, and, the extraordinary expenses thereby incurred, they certainly cannot refuse to admit as a just public charge; as neither the emoluments of my office, nor private fortune will allow me to support them.  I have the honor to be With high respect Your Obt. servt.

George Davis

